| GORBATY, J.,
concurs with reasons.
I respectfully concur. In the instant case, a judgment was signed on October 28, 1999. Plaintiff argues that Regal’s trial counsel received notice of judgment when she was handed a copy of the judgment in open court that day. Plaintiff also asserts that Regal’s filing of a motion to amend the judgment in December 1999 was an admission that it received notice of the judgment. However, the delivery of the judgment to Regal’s counsel in October 1999 is not evidenced anywhere in the record. As such, we cannot consider it. Therefore, we must conclude that notice of judgment was not sent to Regal until the clerk mailed it on February 28, 2001. Accordingly, the motion for new trial was timely filed.